As filed with the Securities Exchange Commission on June 16 , 201 5 Registration Statement No. 333-203812 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EAGLE BULK SHIPPING INC. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands 98-0453513 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Eagle Bulk Shipping Inc. 477 Madison Avenue
